A bill was filed against two defendants, one a resident and the other a non-resident. Service was perfected on the non-resident by publication, and personally on the resident. On demurrer by the latter, the bill was dismissed and complainants excepted. Service of the bill of exceptions was acknowledged by attorneys representing the resident defendant, and an entry was made by the sheriff that the other defendant could not be found, lived out of the state, and had no attorney on whom to make service:Held, that, in order to give the Supreme Court jurisdiction, the bill of exceptions must be served in some one of the ways pointed out by the statute. No provision is made for an entry of non est inventus; and, on motion, the case will be dismissedWrit of error dismissed.